Cochrane, P. J.:
The accident occurred August 26, 1918. Compensation was awarded and paid to February 1, 1921, when the case was closed by the State Industrial Commission. On July 25, 1922, an application to reopen the case was denied. On January 21, 1924, another application to reopen the case was granted and thereafter the award in question was made. The Board makes the following findings as to the nature of the injuries: “ His head and right side of body were seriously injured and he received a crushing injury to his chest and his lower jaw was splintered and his upper jaw fractured, and, as a result of the injury that he received to his chest, the pleura of his lungs was thickened and the functions of his lungs were impaired so that effort to work caused hemorrhages and consequent congestion of the lungs which affected the pulsation of his heart so that dizziness ensued as a result of physical effort, or while stooping or bending, and as a result of said injury and its consequences, he was disabled from August 26, 1918, to March 11, 1924, at which latter date he was still disabled.” In November, 1918, the parties entered into an agreement for compensation *642which was approved by the State Industrial Commission and which described the injuries as follows: “ Head and right side of body injured; lower jaw splintered, upper jaw fractured.” Aside from this statement there is no evidence in this record that the above-recited injuries found by the Board resulted from the accident in question. There are no less than eleven unverified physicians’ reports in this record, none of which is of any use on this appeal. The claimant himself gave no testimony except as to his inability to work. Two physicians testified as to the present condition of the claimant and their testimony thus given supports the finding of the Board as to the present condition of the claimant but their knowledge of the claimant as appears from their testimony does not relate to a time within at least two years after his accident. Dr. Johnson testifies that the claimant had received a crushing blow on the chest with resulting pleurisy and that the accident would cause such a condition as now exists, but his knowledge of the accident and its nature was assumed by him and necessarily rests on hearsay statements. There is no legal evidence in this record that the claimant received in the accident in question any injury to his chest with the direful results described in the findings.
The award should, therefore, be reversed and the claim remitted, with costs against the State Industrial Board to abide the event.
All concur.
Award reversed and matter remitted, with costs against the State Industrial Board to abide the event.